Birdsong, Judge.
This is an attempt to appeal a contempt order in an alimony action, which by law is subject to application for discretionary appeal (OCGA § 5-6-35 (Code Ann. § 6-701.1)) to the Supreme Court (Georgia Constitution, Art. VI, Sec. II, Par. IV (Code Ann. § 2-2804)). In fact, the appellant did file application for discretionary appeal of this case to the Supreme Court, and was denied.
Appellant’s contention on simultaneous direct appeal to this court is that the case does not involve alimony but involves “failure to transfer property arising from a jury directed property settlement.” However, the jury specifically designated this property transfer as alimony in a divorce case. The Court of Appeals does not have jurisdiction of this case (Georgia Constitution, Art. VI, Sec. II, Par. IV).

Appeal dismissed.


Shulman, C. J., and McMurray, P. J., concur.